Citation Nr: 1215180	
Decision Date: 04/26/12    Archive Date: 05/07/12	

DOCKET NO.  10-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	P. Burkhalter, Attorney



WITNESS AT HEARING ON APPEAL

P. Burkhalter, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 20 to June 5, 1987, i.e., a period of 136 days.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Upon review of this case, it is unclear whether the Veteran wishes to pursue the issue of entitlement to an increased evaluation for residuals of a stress fracture of the left distal fibula.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO in Waco, Texas, for further development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the disabilities at issue.  In that regard, during the course of VA outpatient treatment in November 2007, the Veteran indicated that she was "bipolar," and receiving treatment "from Dallas Metrocare."  Moreover, at the time of a VA psychological evaluation in June 2008, the Veteran gave a history of two previous suicide attempts, one at the age of twelve, at which time she "thought her mother hated her," and a second in 1988, at which time she attempted to set her garage on fire with herself inside.  Significantly, according to the Veteran, following that second attempt, she was "hospitalized for psychiatric reasons."  However, none of the aforementioned records, including those from Dallas Metrocare, are at this time a part of the Veteran's claims folder.  

As regards the Veteran's right ankle and bilateral foot disabilities, it had previously been contended that each of those disabilities had its origin during her relatively short period of active military service.  However, in a brief of February 2012, the Veteran's attorney, for the first time, argued that the appellant's right ankle and bilateral foot disabilities were in some way causally related to her service-connected residuals of a stress fracture of the left distal fibula.  According to the Veteran's attorney, VA examinations conducted in September 2008 and April 2009 were inadequate, in that such examinations did not address the issue of secondary service connection for the disabilities at issue.  Notwithstanding the fact that, at the time of the aforementioned examinations, no argument had yet been made regarding the relationship, if any, between the Veteran's right ankle and bilateral foot disabilities and her service-connected stress fracture of the left distal fibula, additional development must now be undertaken to address the issue of secondary service connection.  This is particularly the case given the fact that, while based on the evidence of record, the RO failed to find evidence of chronic right ankle or bilateral foot disability, a recent private medical examination dated in May 2009 noted a longstanding history of multiple stress fractures involving both ankles and feet, in conjunction with a past history suggestive of possible osteopenia.  

Finally, the Board observes that, based on the evidence of record, the Veteran apparently last worked around or about the year 2000.  Significantly, during the course of a hearing before the undersigned Veterans Law Judge in February 2012, the Veteran's attorney indicated that she was currently living on "$900 a month of Social Security benefits," which was her "only source of support."  See Transcript, p. 3.  Where (as in this case), VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO for the following actions:  

1.  The RO should furnish the Veteran and her attorney all appropriate notice complying with the Veteran's Claims Assistance Act of 2000 (VCAA), as well as copies of all pertinent laws and regulations governing the award of service connection on a secondary basis.  A copy of this notification should be made a part of the Veteran's claims folder.

2.  The RO should then contact the Social Security Administration, with a request that they provide a copy of the decision and all medical records pertaining to the Veteran's claim for Social Security disability benefits.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO should contact the Veteran and request that she provide the full name and address for Dallas Metrocare, from whom she purportedly received treatment for a bipolar disorder at some point in November 2007.  She should additionally be requested to provide the full name and address for the hospital where she received psychiatric treatment following her 1988 suicide attempt.  Following receipt of that information, the RO should contact the medical facilities in question, with a request that they provide copies of any and all records of treatment of the Veteran at their facilities.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to secure those records must be documented in the claims file.  If the RO cannot obtain such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain such records would be futile.  The Veteran must then be given an opportunity to respond.  

4.  Any pertinent VA or other private inpatient or outpatient treatment records dated since October 2010 should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5.  Thereafter, the Veteran should be afforded an additional VA orthopedic examination in order to determine the nature and etiology of her claimed right ankle and bilateral foot disabilities.  The RO is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is her responsibility to report for any ordered VA examination, and to cooperate in the development of her claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows the notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice which was sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examiner should specifically diagnose any demonstrable right ankle and/or bilateral foot disorder.  For each diagnosed disorder the examiner must opine whether it is at least as likely as not that the disorder had its origin during, or are in some way the result of, the Veteran's period of active military service.  If any diagnosed right ankle or foot disorder is not directly related to service, the examiner must opine whether the disabilities are at least as likely as not proximately due to, the result of, or aggravated by (i.e., permanently increased in severity beyond natural progress) residuals of a left distal fibula stress fracture.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.   The examiner must specify in the report that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records.

6.  The Veteran must also be afforded a VA psychiatric examination in order to determine the nature and etiology of any diagnosed psychiatric disorder.  The Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is her responsibility to report for any ordered VA examination, and to cooperate in the development of her claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655.  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows the notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice which was sent was returned as undeliverable.  

Following completion of the psychiatric examination, the examiner must whether it is at least as likely as not that any diagnosed psychiatric disorder had its origin during, or are in some way the result of, the Veteran's period of active military service.  A complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records.


7.  The RO should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all pertinent records in Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  The RO should then readjudicate the Veteran's claims.  Should any benefit sought on appeal remain denied, the Veteran and her attorney should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims since January 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



